Title: From W. Macon to George Jefferson, 9 April 1805
From: Macon, W.
To: Jefferson, George


                  
                     Sir 
                     
                     Apl. 9. 1805
                  
                  I have sent by Isaac 9 doz & 10. bacon hams weight, doz, they are rubed over with hiccory ashes and packed in three Rum hhds. and one busl. that have been used in packing up goods and are quite dry. The hhds. are Charged at what they cost me—I think the bacon sent is very fine. I have never been able to prevent an insect called a Skipper from getting into it the latter part of the Summer— they are never troublesome to Indifferent bacon. they breed only on the best. The method that I have found best to preserve it, Is to hang it up in a dry house and after the month of June regularly once a fortnight to take it down and carefully examine it, And the Joints that have any appearance of the Skipper to have them distroyed and those to be first cured; by this manner I never lose any. Otherwise the loss will be very Considerable.
                  I expect my Son Wm. H. Macon will be in Richmond about 2 or 3 weeks hence  when he will call on you for Settlemt. Inclosed is a rect. which please to sign & return by Isaac. 
                  I am Sir Yr. Mst. Huml. Servt.
                  
                     W Macon 
                     
                  
                  
                     ____
                     3 Rum hhds, Containg.
                         3 doz each bacon hams
                     1. busl. do. . . 10. hams—10t. 1839. lb
                     ____
                     should have sent 10 doz. but it was not possible to get any more in the 
                     
                  
               